Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Arguments
Claims 1-5, 7-10 and 15 are presented for consideration, with Claims 6 and 11-14 have been cancelled.
Applicant’s arguments, filed 03/01/2021, and in light of Applicant’s amendment have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1-5, 7-10 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the control unit determines whether or not combined images are being recorded on a recording medium, the combined images being obtained by combining the images that are captured by the external apparatus and sequentially received from the external apparatus with the images that are sequentially generated by the image capturing unit, wherein, when the combined images are being recorded on the recording medium, the control unit controls whether to transmit the first request or the second request depending on the determined resolution of the image generated by the image capturing unit, and when the combined images are not being recorded on the recording medium, the control unit does not transmit the first request but transmits the second request regardless of the resolution of the image generated by the image capturing unit, in combination with all the limitations recited on claim 1.

Regarding claims 2-5, 7-8 and 15, are allowable because they are dependent on claim 1.

Regarding claim 9, the prior art of record taken alone or in combination, fails to disclose or render obvious determining whether or not combined images are being recorded on a recording medium, the combined images being obtained by combining the images that are captured by the external apparatus and sequentially received from the external apparatus with the images that are sequentially generated by the image capturing unit, and when the combined images are being recorded on the recording medium, controlling whether to transmit the first request or the second request 

Regarding claim 10, the prior art of record taken alone or in combination, fails to disclose or render obvious determining whether or not combined images are being recorded on a recording medium, the combined images being obtained by combining the images that are captured by the external apparatus and sequentially received from the external apparatus with the images that are sequentially generated by the image capturing unit, and when the combined images are being recorded on the recording medium, controlling whether to transmit the first request or the second request depending on the determined resolution of the image generated by the image capturing unit, and when the combined images are not being recorded on the recording medium, not transmitting the first request but transmitting the second request regardless of the resolution of the image generated by the image capturing unit, in combination with all the limitations recited on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697